PER CURIAM:
Claimant is a bicycle enthusiast and claims $3,000 for bicycle damage *3and personal injury. On August 18, 1984, he was riding his bicycle northerly on U.S. Route 19 beneath a U.S. Route 50 overpass at Clarksburg, Harrison County. The weather was clear and dry and his view unobstructed, but he failed to see a sewer grate which extended about five feet out into the highway from the right edge of the pavement. The parallel openings of the grate were parallel to the edge of the pavement. The front wheel of his bicycle dropped into the grate opening furthest from the right edge of the pavement. The bicycle was damaged, and he suffered a separated shoulder and chipped tooth as a result of falling from the bicycle. His explanation, of failing to see the grating, was that he was coming down a hill, approaching a traffic light and watching for cars on his left.
In the presentation of his case, it was intimated, but not proven, that the sewer grating was incorrectly installed; that it should have been installed with the grate openings perpendicular to the edge of the highway.
The Court has consistently held that the State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins vs. Sims, 130 W.Va. 645 (1947). The Court perceives no negligence on the part of the respondent in this case, and the claim must be denied.
Claim disallowed.